DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-27 are cancelled/withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2021.

Claim Objections
Please correct “being is” in line 10 of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the chambers of the cylinder” in claims 2 and 11 lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840).  Since claim 1 recites an apparatus, the particular material worked upon (reactive resin and fibers of composite material) are not interpreted to be a structural limitation of the apparatus.  
As to claim 1, Goessling teaches a sealed mold (15) connected to a supply inlet (14).  Goessling teaches a head capable of mixing and injecting resin into the mold (Fig. 1 generally) and a storage container (8) with an inlet/outlet (12) capable of storing resin before injection.  The Goessling storage container (8) houses a slidable plunger (1) which is operated by a cylinder (3)/piston (enlarged portion of 2 above 6) actuator.  The Goessling actuator has a stem (2) and since the end of the cylinder of the storage chamber (1) fits within the stem (2), it would inherently be smaller in cross section than the cylinder of the actuator.
While Goessling does not specifically teach the “coinciding” of the stem and plunger, one of ordinary skill in the art viewing Goessling’s Fig. 1 would have found it obvious to provide the stem coinciding with the plunger.
As to claims 6 and 9, Goessling depicts a plunger and piston similarly configured to Applicant’s plunger and piston (piston being larger in diameter than the plunger) and one of . 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840) in view of Nozaki (US 5,623,984).  Goessling teaches the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 2, Goessling provides the actuator but does not specifically teach the bypass valve or electronic control.  	However, Nozaki teaches an actuator with two chambers (181, 182) and a directional control valve (19v) which is computer controlled (PC) to place fluid in the chambers of the actuator during actuation.
It would have been prima facie obvious to incorporate this feature in Goessling because Goessling provides an actuator cylinder (3) with inputs (5, 6) and Nozaki teaches an actuator cylinder with a recognized improvement of controlling the actuation with a valve and computer.  One would have found it obvious to incorporate these features into Goessling in the same way to provide for automated control of the actuator of Goessling.
As to claim 5, Nozaki provides a valve (19v) that also acts as a proportional pressure regulating valve capable of regulating excessive pressure.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840) in view of Womer (US 20050185504).  Goessling teaches the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 3, Goessling provides the cylinder with a heater (25) surrounding the outer surface of the cylinder, but is silent to a fluid circulating in an interspace at a predefined temperature.  
Womer teaches that a barrel for plasticating resin is provided with a jacket ([0007]) surrounding the cylinder as a temperature control unit (11) capable of carrying a steam (fluid) at a predefined temperature.
It would have been prima facie obvious to incorporate this feature from Womer into Goessling because one would have recognized the Womer heating units to be an obvious interchangeable substitute for the similar electric heating units of Goessling.

Claims 4 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840) in view of Womer (US 20050185504) and DuFaux (US 20090309251).  Goessling teaches the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 4, Goessling provides a cylinder interpreted to have a smooth inner surface and elongated form in which a plunger slides.  Since the plunger slides, there is inherently “play” in the form of a tolerance.
Goessling is silent to a steel cylinder, sealing gaskets, and a stroke five to ten times the diameter of the plunger.
Womer teaches a plasticating barrel made of steel ([0007]), which is inherently high strength.  It would have been obvious to incorporate the Womer steel into Goessling as an obvious interchangeable substitute for the unknown material of the Goessling.

The stroke compared to the diameter of the plunger represents an obvious matter of size or scale.  One would have found it prima facie obvious to provide a stroke and plunger diameter that produces the required volume of material to fill the mold.
As to claim 7, Goessling depicts a plunger and piston similarly configured to Applicant’s plunger and piston (piston being larger in diameter than the plunger) and one of ordinary skill in the art would have found it obvious to arrive at an optimum dimensions to provide a suitable pressure for injecting the desired quantity of resin. 


Claims 10, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840).  Since claim 10 recites an apparatus, the particular material worked upon (reactive resin and fibers of composite material) are not interpreted to be a structural limitation of the apparatus.  
As to claim 10, Goessling teaches a sealed mold (15) connected to a supply inlet (14).  Goessling teaches a head capable of mixing and injecting resin into the mold (Fig. 1 generally) and a storage container (8) with an inlet/outlet (12) capable of storing resin before injection.  The Goessling storage container (8) houses a slidable plunger (1) which is operated by a cylinder (3)/piston (enlarged portion of 2 above 6) actuator.  The Goessling actuator has a stem (2) and since the end of the cylinder of the storage chamber (1) fits within the stem (2), it would inherently be smaller in cross section than the cylinder of the actuator.

As to claims 15 and 18, Goessling depicts a plunger and piston similarly configured to Applicant’s plunger and piston (piston being larger in diameter than the plunger) and one of ordinary skill in the art would have found it obvious to arrive at an optimum dimensions to provide a suitable pressure for injecting the desired quantity of resin. 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840) in view of Nozaki (US 5,623,984).  Goessling teaches the subject matter of claim 10 above under 35 U.S.C. 103.  
As to claim 11, Goessling provides the actuator but does not specifically teach the bypass valve or electronic control.  	However, Nozaki teaches an actuator with two chambers (181, 182) and a directional control valve (19v) which is computer controlled (PC) to place fluid in the chambers of the actuator during actuation.
It would have been prima facie obvious to incorporate this feature in Goessling because Goessling provides an actuator cylinder (3) with inputs (5, 6) and Nozaki teaches an actuator cylinder with a recognized improvement of controlling the actuation with a valve and computer.  One would have found it obvious to incorporate these features into Goessling in the same way to provide for automated control of the actuator of Goessling.
As to claim 14, Nozaki provides a valve (19v) that also acts as a proportional pressure regulating valve capable of regulating excessive pressure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840) in view of Womer (US 20050185504).  Goessling teaches the subject matter of claim 10 above under 35 U.S.C. 103.  
As to claim 12, Goessling provides the cylinder with a heater (25) surrounding the outer surface of the cylinder, but is silent to a fluid circulating in an interspace at a predefined temperature.  
Womer teaches that a barrel for plasticating resin is provided with a jacket ([0007]) surrounding the cylinder as a temperature control unit (11) capable of carrying a steam (fluid) at a predefined temperature.
It would have been prima facie obvious to incorporate this feature from Womer into Goessling because one would have recognized the Womer heating units to be an obvious interchangeable substitute for the similar electric heating units of Goessling.

Claims 13 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goessling (US 2,359,840) in view of Womer (US 20050185504) and DuFaux (US 20090309251).  Goessling teaches the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 13, Goessling provides a cylinder interpreted to have a smooth inner surface and elongated form in which a plunger slides.  Since the plunger slides, there is inherently “play” in the form of a tolerance.
Goessling is silent to a steel cylinder, sealing gaskets, and a stroke five to ten times the diameter of the plunger.

DuFaux teaches a plunger with sealing gaskets to prevent leakage ([0049]).  It would have been obvious to incorporate the sealing gaskets into Goessling to provide the same benefit, namely preventing leakage as taught by DuFaux.
The stroke compared to the diameter of the plunger represents an obvious matter of size or scale.  One would have found it prima facie obvious to provide a stroke and plunger diameter that produces the required volume of material to fill the mold.
As to claim 16, Goessling depicts a plunger and piston similarly configured to Applicant’s plunger and piston (piston being larger in diameter than the plunger) and one of ordinary skill in the art would have found it obvious to arrive at an optimum dimensions to provide a suitable pressure for injecting the desired quantity of resin. 

Allowable Subject Matter
Claims 8 and 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The prior art simply does not teach a linear position transducer inserted at the particular location recited by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742